Citation Nr: 1215902	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 28, 2004 for the grant of service connection for the cause of the Veteran's death, to include entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 1958 and from August 1961 to May 1967.  He died in August 1989.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In February 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In April 2010, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence of record confirms that the Veteran served in the Republic of Vietnam.  The Veteran passed away in August 1989 due to lung cancer.  At the time of his death, the Veteran was in receipt of nonservice-connected pension benefits and he was not service-connected for any disability.

In September 1989, an Application for Burial Benefits was submitted by the funeral home.  Burial benefits were subsequently awarded and payment was based on nonservice-connected death.  

The regulation regarding presumptive service connection for diseases associated with exposure to certain herbicide agents, 38 C.F.R. § 3.309(e), was amended effective June 9, 1994 to include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 59 Fed. Reg. 29723-74 (1994).  

In February 2005, the appellant submitted an application for DIC benefits.  In December 2005, the RO granted service-connected death benefits (DIC) effective February 28, 2005.  The appellant disagreed with this decision and in June 2007, the RO assigned an effective date of February 28, 2004.  See 38 C.F.R. § 3.114 (2011).  The appellant subsequently perfected this appeal.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  ([e]xcept as otherwise provided, the effective date of dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arise, whichever is later).  The Board observes that where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 3.114(a).  

In determining whether an effective date prior to February 28, 2004 is warranted, the Board must consider whether a claim for death benefits was filed prior to that date.  See 38 C.F.R. § 3.152 (2011).  The appellant testified that although she sought assistance at a county Veteran's Service Office several times following the Veteran's death, she did not complete any VA paperwork until approximately 2004.  

Notwithstanding, the Board notes that pursuant to regulation, an application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with the Social Security Administration on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in the Department of Veterans Affairs as of the date of receipt in the Social Security Administration.  The receipt of such an application (or copy thereof) by the VA will not preclude a request for any necessary evidence.  38 C.F.R. § 3.153 (2011).  

At the time of the April 2010 remand, information in the claims file suggested that the Veteran, appellant, and their two minor children at the time were awarded benefits from the Social Security Administration sometime between December 1988 and June 1989.  In her February 2005 application for benefits, the appellant reported that she applied for Social Security benefits on her own behalf based on her own employment.  At the February 2010 hearing, she testified that she applied for Social Security disability benefits in 2004.  On review, it was unclear whether the appellant ever filed a claim for Social Security benefits based on the Veteran's death and if so, when the claim was filed with the Social Security Administration.  The Board acknowledged that if such claim had been filed, it could be considered a claim for death benefits and possibly establish entitlement to an earlier effective date.  See 38 C.F.R. § 3.153. 

Thus, the case was remanded for clarification from the appellant as to whether she filed a claim for death benefits with the Social Security Administration, and obtainment of documents from the Social Security Administration, if any, pertaining to a claim by the appellant for Social Security death benefits (lump sum and/or monthly) after the date of the Veteran's death.  Regarding clarification from the appellant, in May 2011, the AMC requested that she clarify whether she filed a claim for death benefits with the Social Security Administration, and if so, she was requested to submit any paperwork showing that she had applied for or was in receipt of such benefits.  A June 2011 response from the appellant indicated that she and her sons started drawing Social Security benefits when the Veteran medically retired from his place of employment in December 1988.  Such an answer is not responsive.  Accordingly, it remains unclear whether the appellant has filed a claim for Social Security death benefits after the Veteran's death.  

Regarding the obtainment of documents pertaining to a claim for Social Security Death benefits by the appellant after the Veteran's death, an April 2011 request to the Social Security Administration was mistakenly productive of records pertaining the appellant's own claim for and receipt of Social Security disability benefits.  Multiple follow-up requests to both the Social Security Administration National Records Center and the Portland, Oregon Social Security office were not responsive.  In January 2012, e-mail correspondence received from the Veterans Benefits Administration Social Security liaison indicated that Social Security no longer had the Veteran's medical records.  Significantly, VA did not request the Veteran's medical records from Social Security.  Thus, it remains unclear whether Social Security may have records pertaining to whether the appellant filed a claim with that agency for death benefits prior to February 28, 2004, and additional efforts must be made to obtain this information.  See 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant to determine whether she filed a claim for death benefits with the Social Security Administration after the Veteran's death.  The appellant should be requested to provide a "yes" or "no" response.  If she is unsure, she should indicate whether monthly payments continued to be paid to her (not her sons) from the Social Security Administration under the Veteran's social security number after the Veteran's death.  If so, she should describe any change in the amount of the monthly payment received.  The appellant should also be provided an opportunity to submit any paperwork showing that she applied for or was in receipt of such benefits.  

2.  The RO/AMC must contact the Social Security Administration and request any copies of Form SSA-24, Application for Survivor's Benefits, or of any document that could be construed as such, filed by the appellant on or after August 21, 1989 for payment of survivors benefits under the Veteran's social security number.  In addition, the Social Security Administration should be requested to provide an accounting of all payments, if any, made to the appellant under the Veteran's social security number dating since his death on August 21, 1989.  All records and responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to February 28, 2004 for the grant of service connection for the cause of the Veteran's death, to include entitlement to DIC.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


